Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 24-29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-3, 11 and 15-16 of issued application of Melander et al., U.S. Patent No. 11,057,268 B2 (Melander’268 hereinafter). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the issued patent Melander’268.
Regarding claims 24-29 the difference between the conflicting claims of the instant application and issued patent, Melander’268, are set forth in the discussion below.
Instant Application 17/339,636
Patent  11,057,268 B2
Claim 24. A non-transitory computer readable medium storing executable codes which, when executed on a computer having a mobile network interface and one or more processors, make the computer perform a method comprising: 
establishing a first GTP tunnel between a device and a base station of a mobile network to receive a data flow from a user terminal via the first tunnel, and a second GTP tunnel between the device and another network node of the mobile network to forward the data flow, 
the first tunnel and the second tunnel operating according to GTP protocols; 

connecting the first GTP tunnel to the second GTP tunnel using a virtual switch running on the device; 
and configuring a virtual function running on the device to provide a service of processing data in the data flow received via the virtual switch in accordance with the application running in the virtual machine; Attorney Docket No. 0111-134-CON/P037103US02 U.S. Application No. 17/339,636

wherein the virtual switch operates to forward the data flow from the first GTP tunnel to the second GTP tunnel, according to one or more predetermined traffic management rules.
Claim 15. A non-transitory computer readable medium storing executable codes which, when executed on a computer having a mobile network interface and one or more processors, make the computer perform a method comprising: 
establishing a first tunnel between the device and a node of a mobile network to receive a data flow from a user terminal via the first tunnel, 
and a second tunnel between the device and another network device of the mobile network to forward the data flow, 
the first tunnel and the second tunnel operating according to Internet protocols; 
connecting the first tunnel to the second tunnel using a virtual switch running on the device; 
and connecting a virtual machine running on the device to the virtual switch, the virtual machine being configured to provide a service by processing data in the data flow 
to support functionality of an application running in the virtual machine; 
wherein the virtual switch operates to forward the data flow from the first tunnel to the second tunnel, according to one or more predetermined traffic management rules.
Claim 25. the method further comprising: breaking an existing GTP tunnel between the base station and the other network node, wherein the breaking of the existing tunnel GTP triggers no change in the other network node.
Claim 16. the method further comprising: breaking an existing tunnel between the node and the other device, wherein the breaking of the existing tunnel triggers no change in the other device.
Claim 26. wherein the virtual switch is connected to the Internet, and the method further comprises configuring the device to break-out one or more traffic flow from the data flow from the first GTP tunnel to the Internet.

Claim 29. wherein the virtual switch is connected to the Internet, and the method further comprises configuring the device to break-out one or more traffic flow from the data flow from the first GTP tunnel to the Internet.
Claim 11. further comprising: connecting the virtual switch to Internet; and forwarding the data flow from the first tunnel to the second tunnel while performing, according to the one or more predetermined traffic management rules, at least one of breaking-out the data flow and breaking-in the data flow one or more traffic flows to or from Internet.
Claim 27. A method performed by a mobile network node of a mobile communication network, the method comprising: 
establishing a first GTP tunnel between a device and a base station of a mobile network to receive a data flow from a user terminal via the first tunnel, and a second GTP tunnel between the device and another network node of the mobile network to forward the data flow, Attorney Docket No. 0111-134-CON/P037103US02the first tunnel and the second tunnel operating according to GTP protocols; 
connecting the first GTP tunnel to the second GTP tunnel using a virtual switch running on the device; 
and configuring a virtual function running on the device to provide a service of processing data in the data flow received via the virtual switch in accordance with the application running in the virtual machine; 

wherein the virtual switch operates to forward the data flow from the first GTP tunnel to the second GTP tunnel, according to one or more predetermined traffic management rules.
Claim 2. A method performed by a device having one or more processors, the method comprising: 

establishing a first tunnel between the device and a node of a mobile network to receive a data flow from a user terminal via the first tunnel, 
and a second tunnel between the device and another network device of the mobile network to forward the data flow via the second tunnel, the first tunnel and the second tunnel operating according to Internet protocols; 
connecting the first tunnel to the second tunnel using a virtual switch running on the device; 
connecting a virtual machine running on the device to the virtual switch, the virtual machine being configured to provide a service by processing data in the data flow to support functionality of an application running in the virtual machine; 
and configuring the virtual switch to forward the data flow from the first tunnel to the second tunnel, according to one or more predetermined traffic management rules.
Claim 28. the method further comprising: breaking an existing GTP tunnel between the base station and the other network node, wherein the breaking of the existing tunnel GTP triggers no change in the other network node.
Claim 3. further comprising: breaking an existing tunnel between the node and the other device, wherein the breaking of the existing tunnel triggers no change in the other device.


Melander’268 discloses apparatuses and methods for connecting tunnels to channel a data flow from a user terminal to a mobile network through a virtual switch in a network device including a virtual machine configured to provide a service by processing data in the data flow.
Regarding claim 24, Melander’268 discloses a non-transitory computer readable medium storing executable codes which, when executed on a computer having a mobile network interface and one or more processors, make the computer perform a method comprising: establishing a first GTP tunnel between a device and a base station of a mobile network to receive a data flow from a user terminal via the first tunnel, and a second GTP tunnel between the device and another network node of the mobile network to forward the data flow, the first tunnel and the second tunnel operating according to GTP protocols; connecting the first GTP tunnel to the second GTP tunnel using a virtual switch running on the device; and configuring a virtual function running on the device to provide a service of processing data in the data flow received via the virtual switch in accordance with the application running in the virtual machine; wherein the virtual switch operates to forward the data flow from the first GTP tunnel to the second GTP tunnel, according to one or more predetermined traffic management rules (see Melander’268, claim 15). 
Regarding claim 25, Melander’268 discloses the method further comprising: breaking an existing GTP tunnel between the base station and the other network node, wherein the breaking of the existing tunnel GTP triggers no change in the other network node (see Melander’268, claim 16).
Regarding claim 26, Melander’268 discloses wherein the virtual switch is connected to the Internet, and the method further comprises configuring the device to break-out one or more traffic flow from the data flow from the first GTP tunnel to the Internet (see Melander’268, claim 11).
Regarding claim 27, Melander’268 discloses A method performed by a mobile network node of a mobile communication network, the method comprising: establishing a first GTP tunnel between a device and a base station of a mobile network to receive a data flow from a user terminal via the first tunnel, and a second GTP tunnel between the device and another network node of the mobile network to forward the data flow, the first tunnel and the second tunnel operating according to GTP protocols; connecting the first GTP tunnel to the second GTP tunnel using a virtual switch running on the device; and configuring a virtual function running on the device to provide a service of processing data in the data flow received via the virtual switch in accordance with the application running in the virtual machine; wherein the virtual switch operates to forward the data flow from the first GTP tunnel to the second GTP tunnel, according to one or more predetermined traffic management rules (see Melander’268, claim 2).
Regarding claim 28, Melander’268 discloses the method further comprising: breaking an existing GTP tunnel between the base station and the other network node, wherein the breaking of the existing tunnel GTP triggers no change in the other network node (see Melander’268, claim 3).
Regarding claim 29, Melander’268 discloses wherein the virtual switch is connected to the Internet, and the method further comprises configuring the device to break-out one or more traffic flow from the data flow from the first GTP tunnel to the Internet (see Melander’268, claim 11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arati Baliga et al., "Virtual Private Mobile Network towards mobility as a service".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        9/7/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473